Citation Nr: 1628838	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-44 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for an acquired psychiatric disability.

7.  Entitlement to service connection for a respiratory disability.

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1964 to July 1967, including service aboard the USS Shangri-La and the USS Bon Homme Richard.  The Veteran had additional service in the United States Navy Reserve (Reserve) from 1978 to 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition, but it should instead encompass any acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

The issues of entitlement to service connection for sleep apnea, an acquired psychiatric disability, and a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the Veteran's April 6, 2016, videoconference hearing, and prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims of entitlement to service connection for a back disability and flat feet.

2.  The weight of the competent and credible evidence of record is against a finding that the Veteran has a chronic neck disability or a chronic headache disability.

3.  The weight of the competent and credible evidence of record is against a finding that that there was disease or injury superimposed upon on, or aggravation of, the Veteran's congenital bicuspid aortic valve defect during a period of ACDUTRA or INACDUTRA service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to service connection for a back disability and flat feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a heart disability, a neck disability, and a headache disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.

The Veteran has not been afforded with a VA examination addressing his claimed heart disability, neck disability, and headache disability.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

In the case of the Veteran's heart disability, the Veteran has not alleged that his heart disability, namely a congenital bicuspid aortic valve and associated symptoms, is related to a period of active duty service, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  Instead, the Veteran has only broadly contended that service connection is appropriate because his heart disability was diagnosed while he was a Reservist.  The weight of the evidence is similarly silent regarding an active duty, ACDUTRA, or INACDUTRA incident relating to his congenital heart defect.  Accordingly, without an in-service event or injury alleged, VA's duty to provide an examination with an opinion is not triggered. 

In the case of the Veteran's neck disability and headache disability, the evidence does not indicate that the Veteran has been diagnosed with a neck disability or headache disability at any time during the current appeal.  Instead, the only suggestion that the Veteran may have such disability is the Veteran's own lay testimony, and the Veteran's lay statements alone are insufficient to trigger VA's duty to provide an examination with an opinion in this case.  See Waters, 601 F.3d 1274.  Without competent evidence indicating at the very least that the Veteran has indeed been diagnosed with a neck disability or headache disability, a VA examination addressing these claims is unwarranted.

In April 2016, the Veteran participated in a hearing before the undersigned, and a transcript of this hearing has been associated with the record.  

At the hearing, it was suggested that the Veteran's service treatment records from his reserve service were incomplete or that they needed to be printed from microfiche.  However, from a review of the claims file, it appears the service treatment records are complete.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Either the Veteran or her authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2015). 

During his April 2016 videoconference hearing before the Board, the Veteran indicated that he wished to withdraw his claims of entitlement to service connection for a back disability and flat feet.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to these issues and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remains no allegation of error of fact or law for appellate consideration on the claims of entitlement to service connection for a back disability and flat feet.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

Service Connection for a Heart Disability

The Veteran is seeking service connection for a chronic heart disability.  The Veteran has asserted that the disability should be service connected because it was diagnosed during his Reserve service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) .  The term "active military, naval, or air service" includes any period of active duty for training (ACDUTRA) during which time the claimant was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which time the claimant was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

VA does not consider congenital or developmental defects to be diseases or injuries for compensation purposes, and such defects are not generally subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible in such cases when there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

Turning to the facts in this case, while the Veteran does not contend that his heart disability is related to his period of active duty from July 1964 to July 1967, the Board notes that at his July 1967 separation physical, the Veteran's heart was found to be normal.  Following his discharge from active duty service, the Veteran has alleged that he was diagnosed with a heart murmur in 1970.  The Veteran enlisted in the Reserve in 1978.  

A report from Massachusetts General Hospital indicates that the Veteran was first seen at their office in September 1990, at which time he reported that he had become aware of shortness of breath on exertion two to three months earlier while running or doing heavy work in his trash collection business.  The Veteran had additionally noticed increased fatigue during the past year.  The Veteran otherwise reported a 20-year history of heart murmur.  The Veteran sought emergency treatment for his symptoms in September 1990, at which time he was found to have aortic stenosis and aortic insufficiency, a bicuspid aortic valve, and associated heart problems.  The Veteran underwent an aortic valve replacement in treatment of aortic stenosis in October 1990.  In December 1990, the Veteran reported that he was feeling well and had returned to work.  

A January 1991 Reserve retention physical indicated that the Veteran had a long history of aortic stenosis and regurgitation due to a congenital bicuspid valve.  The Veteran's aortic valve replacement had no complications or sequelae, and the Veteran was fully active and asymptomatic.  The Veteran was found in January 1991 to be not physically qualified to drill.  In February 1991, the Veteran was found to not meet the established physical standards for retention in the Reserve due to his prosthetic aortic valve implant secondary his history of aortic stenosis with regurgitation requiring anticoagulant therapy.  Following the Veteran's unsuccessful appeal of such determination, the Veteran was ultimately discharged from the Reserves in March 1992.  

Following his March 1992 discharge from the Reserves, clinicians have monitored the Veteran's thoracic aortic aneurysm post-aortic valve replacement.  

Turning to an evaluation of this evidence, the evidence shows that the Veteran was born with a congenital bicuspid valve, which is a birth defect, and which ultimately necessitated an aortic valve replacement.  38 C.F.R. §§ 3.814, 3.815 (2015).  

Service connection for such a defect is thus appropriate only if the evidence demonstrates additional disability due to aggravation during a period of ACDUTRA or INACDUTRA service of the congenital defect by superimposed disease or injury.  

In this case, the Veteran has not alleged that his heart disability was aggravated or otherwise related to a particular incident of his ACDUTRA or INACDUTRA service.  Instead, the Veteran has only broadly contended that service connection is appropriate because his condition was diagnosed while he was a Reservist, stating in April 2009: "Reserve doctors discovered [the Veteran's] heart condition and [he] required surgery and [his] continued need to take medication for [his] heart is evidence of [his] service related disability."  

While the Board is deeply appreciative of the Veteran's 14-year history of service in the Reserves, it is simply not enough for service connection that the Veteran's heart disability was diagnosed when he was a Reservist.  The evidence must instead show that the Veteran's heart disability was aggravated by superimposed disease or injury during a period of ACDUTRA or INACDUTRA.  The Veteran has not made such a contention, nor does contemporaneous medical evidence from the time of the Veteran's aortic valve replacement mention any incident of ACDUTRA or INACDUTRA service aggravating or superimposing additional disease or injury on the Veteran's existing bicuspid aortic valve defect.  Instead, the Veteran in September 1990 indicated that he had felt a gradual onset of symptoms while performing his civilian job as a trash collector.

Without an allegation of the Veteran's heart defect relating to an incident of active duty, ACDUTRA, or INACDUTRA service, the criteria for service connection for a heart disability have not been met, and the claim is denied.  

Service Connection for a Neck and Headache Disability

The Veteran contends that he has a neck disability and headaches as the result of his service.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Turning to the facts in this case, the medical evidence does not show treatment for or diagnosis of either a neck disability or a headache disability at any time since the Veteran filed his claims seeking service connection in November 2008.  Indeed, during his April 2016 hearing before the undersigned, while the Veteran indicated that he had been diagnosed with a neck fusion in the 1990s, the Veteran denied currently receiving treatment for a neck disability, and no records have been presented, or identified, showing a "neck fusion".  In fact, the treatment records that are contained in the claims file show the Veteran's neck being routinely described as supple.  Looking to the Veteran's service treatment records, no neck problems were identified on his separation physical in 1991 and the Veteran did not mention any neck problems at that time.

Additionally, the Veteran denied currently experiencing headaches, and he indicated that he last had problems with headaches in the 1970s.  Additionally, service treatment records are silent for any complaints of headaches.

To the extent that the Veteran indeed believes that he experiences symptoms of a neck disability or headache, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a neck disability or headache.

Moreover, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has reported experiencing a neck injury in service, but he has not bolstered his assertion with any contemporaneous evidence that the incident occurred.  Additionally, service treatment records do not show treatment for any such injury.  

The medical evidence of record does not support a finding that the Veteran has experienced symptoms of a neck or headache disability at any time since he filed his claim for service connection in November 2008.  With that said, the evidence also fails to demonstrate that the Veteran received treatment for or otherwise experienced an event in service that gave rise to a neck or headache disability.  Upon review of the evidence of record, while in service, the Veteran did not report experiencing symptoms such as headache, dizziness, or a history of neck injury.  Reports of Medical Examination similarly revealed no evidence of neck injury.  The Veteran never received treatment in service for a neck or headache disability.  

While the Board acknowledges that the Veteran may experience subjective symptoms associated with a neck injury or headache (though the Board notes that the Veteran has not indicated what these symptoms are), VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.

In sum, the Board concludes that the criteria for service connection for a neck disability and a headache disability have not been met, and the claims are denied.  


ORDER

The appeals of the claims of entitlement to service connection for a back disability and flat feet are dismissed.

Service connection for a heart disability is denied.

Service connection for a neck disability is denied.

Service connection for a headache disability is denied.  


REMAND

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, the medical evidence suggests current diagnoses of major depressive disorder and "PTSD symptoms."  The Veteran has claimed that he suffers from such a psychiatric disability, namely PTSD, as the result of several in-service stressors.  In April 2009, the Veteran attributed his psychiatric disability to the in-service death of his executive officer, and an at-sea collision that resulted in the deaths of two of his fellow soldiers.  In April 2016, the Veteran claimed that he witnessed "a lot" of fatalities in service, including people being blown overboard and walking through propellers.  The Veteran claimed that he saw the body of a sailor following the 1965 collision of his ship, the USS Shangri-La, with the USS Newman K. Perry.  The AOJ has not undertaken efforts to corroborate the Veteran's claimed stressors, and such efforts should be made on remand.  

It is noted that one of the Veteran's reported stressors has been corroborated.  The Veteran has reported experiencing guilt as a result of the death of Captain Cameron who was an officer and pilot on the aircraft carrier the Veteran was stationed on, and who was shot down in Vietnam and captured as a prisoner of war.  Research corroborates the Veteran's report of this death.

With respect to the Veteran's claim of entitlement to service connection for a respiratory disability, to include lung cancer, the Veteran has claimed that his respiratory disability is related to his in-service exposure to herbicides or to his in-service exposure to other environmental agents while working in a shipyard.  While the Veteran has additionally argued that his respiratory disability is the result of his in-service exposure to asbestos, in October 2015, an examiner, presuming the Veteran's in-service exposure to asbestos, was unable to find a connection to such exposure and the Veteran's respiratory disability.  No further development is required with regard to the Veteran's in-service exposure to asbestos.  

With regard to the Veteran's claimed in-service exposure to herbicides, the Board notes that in February 2016, in response to the decision of the Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015), VA released updated guidance about which bodies of water in Vietnam constitute inland waterways and thus which Naval service members could appropriately receive the presumption of exposure to herbicides as a result of service in Vietnam.  Here, neither aircraft carrier, the USS Shangri-La nor the USS Bon Homme Richard, is listed among VA's Navy and Coast Guard ships associated with possible Agent Orange exposure.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  Furthermore, the Veteran alleged that he was exposed to Agent Orange in a variety of forms while serving in the Gulf of Tonkin, which, even considering the Court's guidance in Gray, is not obviously akin to an inland waterway.  

Nevertheless, in April 2016, the RO, without explanation, granted service connection for non-Hodgkin's lymphoma on the basis of the Veteran's presumed in-service exposure to herbicides.  Without further explanation or reference to evidence, notwithstanding the apparent finding in the April 2016 rating decision, the Board cannot find that the existing evidence of record, beyond the Veteran's own testimony, supports a finding that he was presumptively exposed to herbicides in-service.  Thus, on remand, the AOJ should associate with the Veteran's claims file the evidence that it used to determine that the Veteran's exposure to herbicides in-service should be presumed.

The Board finds that the issue of entitlement to service connection for sleep apnea is inextricably intertwined with the issues of service connection for an acquired psychiatric disability and service connection for a respiratory disability, because the Veteran has claimed that his sleep apnea is the secondary result of his acquired psychiatric disability.  Adjudication of the issue of entitlement to service connection for sleep apnea must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent medical records of which VA has notice from the Veteran's Board hearing, including the Veteran's psychiatric treatment records from VA Medical Centers and Vet Centers.  

2.  Associate with the Veteran's record all documentation used to make the April 2016 determination that the Veteran was presumptively exposed to herbicides in service.  

If no additional documentation exists, the AOJ should ask the U.S. Army and Joint Services Records Research Center (JSRRC) to research the history of the USS Shangri-La and USS Bon Homme Richard to determine whether, during the periods in which the Veteran served aboard these vessels, the vessels entered the inland waterways of Vietnam, docked to the shore or a pier, or anchored or entered the mouth of the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, or the Rung Sat Special Zone, based on review of the vessels' command history and any relevant deck logs and muster rolls and personnel diaries.  Copies of relevant documents should be provided, as necessary, to facilitate JSRRC's research, and JSRRC should likewise be asked to provide copies of the evidence relied upon in making its determination.  JSRRC's response, and any supporting evidence received, should be associated with the record.

4.  Contact the Veteran to elicit additional necessary details regarding his claimed in-service stressors.  With regard to the 1965 collision of the USS Shangri-La with the USS Newman K. Perry, attempt to confirm whether any sailors' bodies were stored aboard the USS Shangri-La.

After reviewing any response, contact the Department of the Navy or other appropriate authority and attempt to verify the occurrence of the claimed stressor event.  The relevant authority should be requested to conduct a search of all available and appropriate sources, and provide any pertinent information that might corroborate the claimed stressor.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.  Then, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor in service.



5.  Then, schedule the Veteran for the following examinations and opinions:

a) With respect to the Veteran's acquired psychiatric disability, the examiner should:

i) Diagnose the Veteran's acquired psychiatric disability, including whether the Veteran's verified stressor or stressors is/are sufficient to support a diagnosis of PTSD.  Why or why not? 

ii) Opine as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran has an acquired psychiatric disability that either began during or was otherwise caused by his active military service.  Why or why not? 

b)  With respect to the Veteran's respiratory disability, only to the extent that it is determined that the Veteran was not exposed to herbicides pursuant to the third remand directive, the examiner should address whether it at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's respiratory disability either began during or was otherwise caused by his military service, to include as a result of his July 1965 complaints of chest and pleural pain, or his exposure to environmental toxins while serving in a shipyard.  Why or why not? 

c) With respect to the Veteran's sleep apnea, only to the extent that it is determined that the Veteran's acquired psychiatric disability or respiratory disability is related to service, the examiner should address the following questions:

i) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability or respiratory disability caused his current sleep apnea disability?

ii) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability or respiratory disability aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) his sleep apnea disability.  If aggravation is found, the extent thereof must be set forth.

6.  Then, readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


